19-13895-jlg         Doc 108    Filed 10/18/19 Entered 10/18/19 11:25:17        Main Document
                                             Pg 1 of 28



                        IN THE UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

IN RE:                                            §    CHAPTER 11
                                                  §
ORLY GENGER,                                      §    CASE NO. 19-10926-TMD
                                                  §
                                                  §
         Debtor.                                  §

          JOINDER OF MICHAEL OLDNER, TRUSTEE OF THE ORLY GENGER
           1993 TRUST, TO JUDGMENT CREDITOR SAGI GENGER’S MOTION
              TO DISMISS BANKRUPTCY CASE OR, ALTERNATIVELY, TO
            TRANSFER VENUE, AND MEMORANDUM OF LAW IN SUPPORT

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE

         Michael Oldner, in his capacity as the trustee (“Trust Trustee”) of The Orly Genger 1993

Trust (the “Trust”), a nominal pre-petition creditor of the Debtor (“Orly” or the “Debtor”) in the

above-captioned, putative Chapter 7 case (“Bankruptcy Case”), and, pursuant to 11 U.S.C. §§

305(a) and 707, and Rules 1014 and 1017 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”), files this Joinder (“Joinder”) to the Motion to Dismiss this Chapter 7

Bankruptcy Case or, Alternatively, to Transfer Venue, and Memorandum of Law in Support

[Docket No. 32] (the “Motion”) filed by Sagi Genger (“Sagi”), and in support would respectfully

show the Court as follows:

                                         I.     SUMMARY

         1.         The Trust Trustee joins in the Motion’s request that this Court dismiss this

Bankruptcy Case for cause, or transfer venue to the Southern District of New York. This

Bankruptcy Case is merely the latest stage of an acrimonious domestic dispute between two sides

of the Genger family over the proceeds of equity interests in a business named Trans-Resources,

Inc. (“TRI”). This dispute spans well over a decade and includes a dizzying array of litigation

proceedings, all pending in New York courts or previously resolved in New York and Delaware
                                              1
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17                  Main Document
                                              Pg 2 of 28



courts.

          2.        The Trust occupies a unique and critical position relative to the vast litigation

involving the Debtor and her family, the estate’s potential interests therein, and related

considerations supporting dismissal or transfer of this case: The holder of the TRI interests at

relevant times, to the extent that such interests relate to the Debtor, was the Trust.

          3.        The relevant, material facts are well-established through numerous prior opinions

and decisions by multiple courts. 1 The copious proceedings produced by the Genger family’s

litigation disputes clearly establish that this Bankruptcy Case was conceived by the Debtor and

her insiders for the sole purpose of advancing a desperate and textbook forum shopping effort to

frustrate the valid judgments and legal rights of the Debtors’ own family.

          4.        In addition, the Debtor and her cohorts have since struck a proposed compromise

with the putative chapter 7 trustee (“Settlement Agreement”) that confirms that this case is

nothing more than an effort to improperly solicit this Court to adjudicate entirely state law claims

and causes of action that remain pending before these prior and pending courts, relating to a

broader subject matter (i.e., the TRI dispute) that these courts have been tackling for more than a

decade. That Settlement Agreement requires the chapter 7 trustee to “take all necessary steps to

remove and transfer” multiple litigation cases pending in New York state courts, including the

chapter 7 trustee’s incredibly perplexing agreement to attempt to remove, sever and transfer a

previously dismissed action. Such an agreement is wholly improper and fundamentally flawed

in the face of well-established law, including but not limited to broad and compelling doctrines

of abstention, and proves that the Bankruptcy Case is intended for improper purposes.

          5.        Indeed, in that certain Civil Action No. 109749/09, pending before the New York


1
 These facts are recently summarized by the Southern District of New York. Genger v. Genger, 2018 U.S. Dist.
LEXIS 126958 (S.D.N.Y. 2018); Genger v. Genger, 76 F. Supp. 3d 488 (S.D.N.Y. 2015).
                                                       2
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17                 Main Document
                                              Pg 3 of 28



Supreme Court for New York County (the “Dismissed Action”), the Debtor and her insiders

managed to cajole the chapter 7 trustee to misuse his authority – and in the process destroy his

credibility – solely in order to make a litigation “Hail Mary” attempt to resurrect claims under a

fully dismissed case, in which the estate could have no possible interest, but for the benefit of

the Debtors’ insiders. Through the Debtors’ insider law firm (and without a prior application

disclosing the engagement or proposed settlement to this Court), the chapter 7 trustee intervened

to argue that a claim asserted by the Debtor in her capacity as the beneficiary of the Trust2,

should be revived and severed under the chapter 7 trustee’s authority, so that it could be

transferred to this Court. On October 4, 2019, the presiding New York Supreme Court flatly

rejected this attempt because prior rulings fully dismissed all such claims.

         6.         This case is intended solely for the inappropriate purposes of providing the

Debtors’ insiders a “do-over” on claims that they have rightfully lost, and shielding them from

the avoidance and recovery of millions of dollars in fraudulent transfers for the benefit of the

Debtor’s true estate. This Court should decline the Debtor’s and her conspirators’ desperate

invitations to tread upon the integrity of its sister State and Federal courts who have already

taken custody of the parties’ disputes and conducted abundant proceedings thereon.

                                        II.      BACKGROUND

         7.         On July 12, 2019, the Debtor filed her voluntary petition under chapter 7 of Title

11 of the United States Code, §§ 101 et seq. (as amended, the “Bankruptcy Code”). Ron Satija

has been appointed as (interim) chapter 7 trustee (“Chapter 7 Trustee”).

A.       The Genger Divorce and Initial Litigation Relating to TRI Shares

         8.         The longstanding saga of the Genger family and their copious litigation history


2
  As discussed below, well-established, elementary bankruptcy jurisprudence provides that a debtor’s beneficial
interests in a spendthrift trust are not within the bankruptcy estate.
                                                      3
4841-8519-9784v.3
19-13895-jlg         Doc 108       Filed 10/18/19 Entered 10/18/19 11:25:17                      Main Document
                                                Pg 4 of 28



begins with the divorce of the Debtor’s father (Arie Genger, hereinafter “Arie”), from the

Debtor’s mother (Dalia Genger, hereinafter “Dalia”).                    That divorce produced a separation

agreement in 2004 under which the Genger family’s extremely valuable interests in TRI were

allocated among Arie, the Trust – established primarily for the benefit of the Debtor – and a

separate trust established for the benefit of the Debtors’ brother, Sagi (“Sagi Trust” and

collectively, the “Trusts”). Genger v. Genger, 76 F.Supp.3d. 488, 492-493 (S.D.N.Y. 2015),

aff’d Genger v. Genger, 771 Fed.Appx. 99, 99 (2d. Cir. 2019). 3

         9.         The Genger family’s ownership in TRI was initially held through TPR Investment

Associates, Inc. (“TPR”). In 2001, a group known as the “Trump Group” (no relation to the

President) purchased a minority stake in TRI. Id. at 184.

         10.        Under their October 2004 divorce settlement, Arie and Dalia agreed to transfer

TPR’s shares of TRI out of TPR to Arie and the two Trusts. Id. at 185. As the Southern District

of New York later found, in exchange for Dalia’s corresponding agreement to this arrangement,

Sagi agreed, pursuant to an integrated agreement, to financially support his mother, on demand,

up the value attributable to the TRI shares gifted to the Trusts, and the Debtor agreed to

indemnify Sagi for 50% of such payments. Genger, 76 F.Supp.3d. at 492-493.

         11.        In 2008, the Trump Group brought suit in the Southern District of New York,

asserting that Arie’s divorce settlement violated TRI’s Stockholders’ Agreement and the Trump

Group’s right of first refusal thereunder, such that the 2004 transfers were void and the Trump

Group was entitled to acquire the shares from TPR. Genger, 26 A.3d at 185.

         12.        At Arie’s request, the foregoing action was stayed in favor of a Delaware

Chancery Court action to which Arie and the Trumps, but not the Trust, were parties. See


3
 TRI is a holding company whose principal asset is a fertilizer business with manufacturing facilities in Israel. See
Genger v. TR Inv’rs, LLC, 26 A.3d 180, 183 (Del. 2011).
                                                          4
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17           Main Document
                                              Pg 5 of 28



Glenclova Inv. Co. v. Trans-Resources, Inc., 874 F.Supp.2d. 292, 297 (S.D.N.Y. 2012).

         13.        In 2011, the Delaware Supreme Court affirmed a 2010 Chancery Court opinion

finding that: (i) Arie had misrepresented to his wife TPR’s ability to transfer its interests in TRI;

(ii) the 2004 transfers were void as to record ownership; and (iii) Arie’s conduct was perfidious

and included the intentional spoliation of evidence “in the dead of night” (for which he was

sanctioned $4 million). See TR Investors, LLC v. Genger, 2009 Del.Ch.LEXIS 203, *3 (Del.Ch.

2009); TR Investors, LLC v. Genger, 2013 Del.Ch.LEXIS 48, *14, *23-24 (Del.Ch. 2013);

Genger, 26 A.3d at 191-192.

         14.        Because, however, TPR (a necessary party) had been left off the suit, the

Delaware Supreme Court held that beneficial ownership of the TRI shares could not be

adjudicated in that action, In a subsequent action naming TPR, the Delaware Chancery Court

then extinguished Arie’s repeated, frivolous claims to beneficial ownership of the TRI shares in

question and explicitly warned him against continued re-litigation, on pain of contempt. TR

Investors, LLC, 2013 Del.Ch.LEXIS 48, at *7 *21, *45, *91-93. Because, however, the Trust

was not a party to that action, the Chancery Court did not determine any issue of beneficial

ownership of the TRI shares that had been transferred to the Trust in 2004.

         15.        While the Delaware courts continued to grapple with the parties, in 2010, the

Debtor and her father filed a further proceeding in New York state court, styled Arie Genger et

al. v. Sagi Genger et al., N.Y.Sup.Ct. (N.Y.Cy.), No. 651089/2010 (the “2010 Action”). In the

2010 Action, Arie sought reformation of the divorce decree so as to retroactively repair his

breach of contract and extinguish all rights the Trump Group have in any shares subject to the

2004 transfers. Glenclova Inv. Co., 874 F.Supp.2d. at 297.

         16.        The Debtor, for her part, asserted personal claims and derivative claims expressly


                                                    5
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17          Main Document
                                              Pg 6 of 28



and purportedly on behalf of the Trust against Dalia, Sagi, and the Trump Group seeking

hundreds of millions in damages for the lost TRI shares as an alternative to declaratory relief.

See Third Amended Complaint, filed September 20, 2011, 2010 Action [Docket No. 112] (“2010

Action Complaint”), at ¶¶ 190-241, 247-264. The New York Supreme Court subsequently held

that the Debtor had legal standing to bring claims on the Trust’s behalf. See Genger v. Genger,

38 Misc.3d 1213(A), *6 (N.Y.Sup.Ct., N.Y.Cy. 2013).

         17.        In support of her effort to control the Trust, the Debtor also separately applied

before New York Surrogate’s Court to remove Dalia as Trust Trustee and appoint a successor

trustee or “special trustee” to investigate alleged wrongdoing as Trust Trustee. However, that

Court rejected these claims entirely. See Decision, entered January 2, 2009 (“Trustee Affirmation

Ruling”), In re the Orly Genger 1993 Trust, No. 0017/2008 (N.Y.Sur.Ct. N.Y.Cy. 2009). In the

Trustee Affirmation Ruling, the Surrogate’s Court traced the history of the trustee appointments

under the Trust, determined that Dalia was duly appointed and acting as Trust Trustee, found that

the Debtor’s request to remove Dalia as Trust Trustee was based on “What appears to a material

misstatement” and otherwise vague and speculative allegations, and denied the Debtor’s

requests. A true and correct copy of the Trustee Affirmation Ruling is attached hereto as

Exhibit “A” and incorporated herein by reference.

         18.        Subsequently, after the New York Supreme Court exonerated her of all wrong

doing, Dalia appointed Mr. Oldner as successor Trust Trustee, which the Trust Trustee accepted,

in June 2019. The Trust Trustee is a retired bond trader.

         19.        Prior to that time, however, and undaunted by the Trustee Affirmation Ruling, the

Debtor continued to attempt to wrest control of the Trust. On August 24, 2009, both individually

and expressly in a derivative capacity on behalf of the Trust, the Debtor sued Dalia, a prior


                                                    6
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17          Main Document
                                              Pg 7 of 28



trustee of the Trust, Sagi and certain Genger family entities in New York Supreme Court, under

Cause No. 109749/2009 (as defined above, the since Dismissed Action) alleging as the “Nature

of the Action” that the defendants, “engaged in a fraud and conspiracy designed to completely

loot the Orly Genger 1993 Trust of its value…” See Second Amended Verified Complaint, filed

August 11, 2010 (“Dismissed Complaint”), Dismissed Action [Docket No. 83], at ¶ 1.

Notwithstanding the pendency of Dalia’s position as Trust Trustee, the Debtor was granted

standing to assert derivative claims on behalf of the Trust in the Dismissed Action. See Genger

v. Genger, 39 Misc.3d 1235(A), *14 (N.Y.Sup.Ct. N.Y.Cy. 2013).

         20.        Following a trial, the presiding Court entered its Decision dismissing the entire

action due to the Debtor’s failure to establish any damages on account of her claims. Critically,

the Court, in rejecting the Debtor’s attempt to include as damages the alleged value of the TRI

shares transferred to the Trust in 2004, held that it would allow the Debtor to obtain a double

recovery, because prior courts, including the Second Circuit Court of Appeals, had already

determined that the Debtor had “monetized” her beneficial interest in these shares through

the 2013 Settlement. Decision, entered March 25, 2019, Dismissed Action [Docket No. 1594]

(“March 25, 2019 Decision”), at p. 2 (emphasis supplied). A true and correct copy of the March

25, 2019 Decision is attached hereto as Exhibit “B” and incorporated herein by reference. See

also Genger v. Genger, 76 F.Supp.3d 488, 501 (S.D.N.Y. 2015) (“Orly monetized her beneficial

interest in the [TRI] shares for $32.3 million.”), aff’d, 663 Fed. Appx. 44 (2d. Cir. 2016).

B.       The 2013 Settlement

         21.        Returning to the 2010 Action, the Debtor therein was expressly asserting

derivative claims on behalf of the Trust.            A true and correct copy of the 2010 Action

Complaint is attached hereto as Exhibit “C” and incorporated herein by reference.

         22.        Promptly following the Trump Group’s request to the Delaware Chancery Court
                                                 7
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17           Main Document
                                              Pg 8 of 28



on June 14, 2013 (No. 3994-CS) to Arie in contempt of court for prosecuting the 2010 Action,

and the Chancery Court’s indication that it would do so absent Arie’s immediate withdrawal of

the 2010 Action, Arie and the Debtor settled with the Trump Group (the “2013 Settlement”).

Thereunder, the Trump Group paid $32.3 million, comprised of $17.3 million in cash and two

promissory notes of $7.5 million each, in exchange for the resolution of the Trump Group’s

ownership of the TRI shares that had been transferred to the Trust in 2004, and the Debtor’s

corresponding release of all of her related, personal claims as beneficiary of the Trust. A true

and correct copy of the 2013 Settlement is attached hereto as Exhibit “D” and incorporated

herein by reference.

         23.        In structuring this settlement, the Debtor, in her capacity as a derivative

claimant purportedly on behalf of the Trust, conspired with her father, her (also extremely

wealthy) husband Eric Herschman, and their insiders in a fraudulent effort to frustrate her

mother’s trusteeship and her brother’s claims. They did so by diverting the entirety of these

settlement proceeds of the Trust’s claims relating to its interests in TRI to these conspirators

while saddling the Debtor’s estate with millions of dollars in fraudulent claims.

         24.        Specifically, the Debtor directed that the $17.3 million in cash be funded to her

counsel and that counsel immediately wire the proceeds to the purported “Orly Genger Litigation

Trust”, a sham trust established for the repayment of Arie’s creditors (i.e., David and Arnold

Broser, the “Brosers”). See Motion, at ¶¶ 13. The Brosers are business associates of Arie’s who

are also signatories to the 2013 Settlement due merely to a release of claims against them, but the

Brosers had never asserted any claim against any member of the Trump Group. See also 2013

Settlement, at § 4, detailing relevant claims to be dismissed). By the Brosers’ own admission,

the Brosers and other beneficiaries of the Genger Litigation Trust are, or were, Arie’s creditors,


                                                    8
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                              Pg 9 of 28



and not the Debtor’s. They certainly have never been creditors of the Trust’s. Therefore, the

purpose and result of this “Orly Genger Litigation Trust” were merely to attempt to redirect the

assets of the Trust (as well as any proceeds of property of the Debtor’s estate) to Arie and his

creditors.

         25.        In furtherance of this fraudulent scheme, the Motion details the Debtor’s diversion

of the $15 million in unmatured notes, by pledging them as security to secure millions of dollars

in false liabilities to, of all people, her father and husband. See Motion, at ¶¶13-14, 17-25.

         26.        Incredibly, the Debtor fails to list either of these unmatured notes in her

bankruptcy schedules as potential assets. Laughably, the fraudulent transferees now contend that

neither the Debtor nor the Trust have ever had any interest in the proceeds of the 2013

Settlement that produced $32.3 million dollars based on the value of the TRI shares that were

owned by the Trust. Only the Trust, and through the Trust, the Debtor as beneficiary, had or

could have asserted any claims to such interests at the time of the settlement. A simple review of

the 2013 Settlement and the litigation claims proves this.

         27.        Indeed, the 2013 Settlement goes on to expressly affirm that the purpose was to

quiet the Trump Group’s title to “the shares of Trans-Resources purportedly transferred by TPR

in October 2004 to Arie and to the Orly Genger 1993 Trust”. Id., at § 4. While the 2013

Settlement purports to also settle Arie’s claims to shares in TRI, as recited above, Arie’s claims

had, by that time, been wholly and repeatedly denied and rejected by prior courts, and his

contrary assertion led directly to an invitation by the Delaware Chancery Court to entertain a

contempt motion. The only other two settling parties, the Brosers, never held any interests in

TRI.

         28.        As to the Debtor, the 2013 Settlement affirms that she agreed thereto in her


                                                     9
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                             Pg 10 of 28



individual capacity, “as beneficiary of the Orly Genger 1993 Trust”. Id., at p. 1. Of course, it is

undisputed that the Debtor never held any shares of TRI, but rather only had, at most, a

beneficial interest indirectly / derivatively therein, through the Trust. Id., at § 4 (“…she, in her

individual capacity, and as beneficiary of the Orly Genger 1993 Trust…”). However, like Arie

and Broser, she personally benefitted from a release from the Trumps under the Settlement

Agreement.

         29.        This fraudulent scheme diverted and absconded with millions of dollars in Trust

assets, which transfers the Trust has the right to avoid and recover from the recipients, entirely

apart from the Debtor’s estate, for the benefit of the Trust, its creditors, the Debtor herself, her

dependents and the other potential beneficiaries of the Trust. The Trust Trustee’s efforts to

recover these fraudulent transfers made to nondebtor transferees for the benefit of the Trust and

its beneficiaries (who are primarily comprised of the Debtor and her daughter), renders the Trust

a nominal creditor of the Debtor insofar as may be necessary to recover the proceeds of the 2013

Settlement that constitutes property of the Trust, and to the limited extent that she is a necessary

party in recovering amounts from third parties.           The 2013 Settlement proceeds should be

recovered by the Trust and preserved beyond the reach of the Debtor’s estate and its creditors.

C.       The Trust’s and Sagi’s Attempts to Avoid and Recover the Fraudulent Transfers

         30.        As a result of the foregoing fraudulent scheme, shortly prior to the Petition Date,

in June 2019, Recovery Effort, Inc. (“REI”), a wholly owned subsidiary of the Trust to which the

Trust assigned its rights in connection with the 2013 Settlement, brought suit in the Southern

District of New York, styled Manhattan Safety Maine, Inc. & Recovery Effort, Inc. v. Michael

Bowen, et al., Civil Action No. 1:19-cv-5642 (S.D.N.Y. 2019) (the “Trust Avoidance Action”),

in order to recover the 2013 Settlement proceeds that rightfully belonged to the Trust (and/or its


                                                    10
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17                    Main Document
                                             Pg 11 of 28



assignee REI). The Debtor is not a defendant in the REI Action, which is directed to the

transferees of her fraudulent transfers.

         31.        Concurrently and also prior to the Petition Date, Sagi also sought to pursue and

recover those same 2013 Settlement proceeds assets as a judgment creditor in that certain

proceeding styled Dalia Genger v. Sagi Genger v. Orly Genger, Civil Action No. 1:17-cv-8181

(S.D.N.Y. 2017) (“Sagi Avoidance Action”). Following the filing of a Motion on June 11, 2019,

to compel certain of the recipients of the Debtor’s fraudulent transfers to turn over the proceeds

of their fraudulent transfers, these parties sought and obtained an extension of the deadline to

respond, and instead, filed notice of the Debtor’s intervening bankruptcy filing.                      See Sagi

Avoidance Action, Docket Nos. 214, 217, 218 and 221. 4

D.       Post-petition Background

         32.        On September 16, 2019, Herschman’s law firm, Kasowitz Benson Torres, LLP

(“Kasowitz”), appeared in the previously Dismissed Action, cloaked with the Chapter 7

Trustee’s authority, for the purpose of attempting to resurrect a Cause of Action No. 4 that had

been previously dismissed by the New York Supreme Court, expressly intending to remove and

transfer that litigation to this Court for re-trial. A true and correct copy of the Chapter 7

Trustee’s Memorandum in support of his Motion to Reargue and Sever, filed in the Dismissed

Action, is attached hereto as Exhibit “E” and incorporated herein by reference.

         33.        Cause of Action No. 4 formerly asserted in the Dismissed Action is a claim for

fraud by the Debtor against Dalia. Dismissed Complaint, at p. 44. That count specifically pled

that: (i) Dalia conspired in bad faith to enforce a note owed by D&K Limited Partnership, a

Genger family entity (“D&K LP”); (ii) Dalia misrepresented that she, “never intended to protect

4
  While REI and Sagi have somewhat different positions on ownership of the 2013 settlement proceeds, these parties
and the Trust have agreed under an intercreditor agreement to share in any recovery, rather than expend limited
resources competing with one another for the same funds.
                                                       11
4841-8519-9784v.3
19-13895-jlg         Doc 108      Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                              Pg 12 of 28



either the Orly Trust’s interest in D&K’s Pledged Shares of the Orly Trust’s TRI Shares”;

(iii) Dalia failed to inform the Debtor of an agreement “endangering the Orly Trust’s

ownership interest in TRI”; (iv) as Trust Trustee, Dalia had a fiduciary duty to inform the

Debtor about the Trust’s affairs; and (v) the Debtor has suffered damages comprised of the “total

loss of the Orly Trust’s interest in TPR, the Orly Trust’s potential liability for the

intentionally manufactured deficiency under the Note, a possible further foreclosure on the Orly

Trust’s TRI Shares….” and attorneys’ fees. Dismissed Complaint, at ¶¶ 133-143 (emphasis

supplied).

         34.        A review of the Dismissed Complaint should have made it clear and obvious to

the Chapter 7 Trustee that these claims were exclusively comprised of claims the Debtor asserted

in her capacity as a beneficiary of the Trust; in other words, derivative claims.

         35.        Of course, any claim asserted by the Debtor on behalf of the Trust or for damages

suffered proximately by (or through) the Trust is a derivative claim that actually belongs to the

Trust. Yudell v. Gilbert, 99 A.D.3d 108, 113 (N.Y.Sup.Ct. N.Y.Cy. 2012). The same is true of

claims asserted by the Debtor for damages suffered by D&K LP. The Debtor, in fact, has never

held any relevant interests in D&K LP, but rather, her nexus to that entity is once again through

the Trust, which holds 48% of the interests in D&K (with the Sagi Trust holding 48% and D&K

GP, D&K’s general partner, holding the remaining 4%. D&K GP is wholly owned by Dalia and

Sagi, and therefore, the Debtor has no interest in D&K other than indirectly, as a beneficiary of

the Trust). Dismissed Complaint, at ¶¶ 8-11.

         36.        Not surprisingly, the Chapter 7 Trustee was in no hurry to disclose these activities

to the Court and parties in interest contemporaneously with his authorization for Kasowitz to use

his authority to attempt to assert a previously dismissed claim that cannot belong to the estate.


                                                     12
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17         Main Document
                                             Pg 13 of 28



         37.        Predictably, the Chapter 7 Trustee’s improper effort, apparently without having

duly investigated the Dismissed Action or obtained this Court’s prior authorization, was a

complete and utter failure. On October 4, 2019, the presiding New York Supreme Court entered

its order flatly rejecting the Chapter 7 Trustee’s rehearing motion and holding, once again, that

the entire case has been dismissed with no award of damages on account of the Debtor’s alleged

claims against Dalia and/or Sagi. A true and correct copy of this Decision and Order, entered

October 4, 2019, is attached hereto as Exhibit “F” and incorporated herein by reference.

         38.        It was not until Sagi filed a Motion to Show Cause to bring to this Court’s

attention the Chapter 7 Trustee’s engagement of a clearly conflicted law firm [see Docket No.

42], that the Chapter 7 Trustee filed his Motion for this Court’s authorization for him to proceed

with his proposed Settlement Agreement, on September 27, 2019 [Docket No. 52] (“9019

Motion”). Under the 9019 Motion, the Chapter 7 Trustee is obligated to:

         take all necessary steps to remove and transfer to the Bankruptcy Court (i) the
         action captioned In the matter of the Application of Orly Genger, as a person
         interested, for the removal of Dalia Genger as Trustee of the Orly Genger 1993
         Trust, New York County Surrogate’s Court File No. 0017/2008 (Anderson, J.), (ii)
         the action captioned In the Matter of the Petition of Dalia Genger, as Trustee of
         the Orly Genger 1993 Trust, Created by Trust Agreement Dated December 13,
         1993 between Arie Genger, as Grantor, and Lawrence M. Small and Sash A.
         Spencer, as Trustees, to Turnover Property of the Orly Genger 1993 Trust, New
         York County Surrogate’s Court File No. 2008-0017/E, and (iii) the fraud claim
         against Dalia Genger (“Dalia”) that Orly has asserted in the action captioned Orly
         Genger, etc. v. Dalia Genger, et al., New York County Supreme Court Index No.
         109749/09 (Jaffe, J.), with respect to which KBT has already been authorized by
         the Trustee to make a motion to sever that claim from the other claims in that
         proceeding to facilitate the removal and transfer thereof. In the event severance of
         the fraud claim against Dalia not granted by the New York court, the Trustee will
         take all necessary steps to remove and transfer the entirety of the action to the
         Bankruptcy Court…

Settlement Agreement, at § 2.

         39.        These three proceedings are clearly matters as to which mandatory (and

permissive) abstention apply, or at least that would be the case with respect to the Dismissed
                                                   13
4841-8519-9784v.3
19-13895-jlg           Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                               Pg 14 of 28



Action (the third proceeding listed above), had the Debtor’s “claims” not already predictably,

repeatedly, and spectacularly failed. See 28 U.S.C. § 1334(c)(2).

                    III.   ARGUMENTS AND AUTHORITIES SUPPORTING RELIEF

A.       Statutory Predicates

         40.         The Trust joins in the Motion’s passages regarding the authority of Bankruptcy

Courts to dismiss chapter 7 bankruptcy cases for cause. See Motion at ¶¶ 33-40; 11 U.S.C. §

707(a); In re Krueger, 812 F.3d 365, 370 (5th Cir. 2016) (“This circuit joins those courts that

have held a debtor’s bad faith in the bankruptcy process can serve as the basis of a dismissal “for

cause,” even if the bad faith conduct is arguably encompassed by other provisions of the Code.”).

As the Fifth Circuit Court of Appeals has held: “[C]ause is any reason cognizable to the equity

power and conscience of the court as constituting an abuse of the bankruptcy process.…This can

include prepetition bad-faith conduct…postpetition bad faith conduct, or petitions that simply

serve no legitimate bankruptcy purpose…” Id. at 370 (citations and quotations omitted).

         41.         As set forth in the Motion, there are two inquiries that are relevant to the issue of

good faith: “‘(1) whether the petition serves a valid bankruptcy purpose’ and ‘(2) whether the

petition is filed merely to obtain a tactical litigation advantage.’” In re 15375 Mem’l Corp., 589

F.3d 605, 618 (3d. Cir. 2009) (emphasis added, citations omitted).

         42.         Critically, where a bankruptcy case may be filed as a pure litigation tactic has

particular significance in bankruptcy, given that the Bankruptcy Code expressly incorporates

abstention considerations into its bases for dismissal. See 11 U.S.C. § 305(a)(1) (the Court “may

dismiss a case under this title, or may suspend all proceedings in a case under this title, at any

time if – the interests of creditors and the debtor would be better served by such dismissal or

suspension.”). Dismissal under 11 U.S.C. § 305(a)(1) is appropriate in instances where “the

bankruptcy case constitutes a two-party dispute between the debtor and a single creditor.” In re
                                                      14
4841-8519-9784v.3
19-13895-jlg         Doc 108      Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                              Pg 15 of 28



Amc Investors, LLC, 406 B.R. 478, 488 (Bankr. D. Del. 2009). “Courts generally abstain in two-

party disputes where relief is available in a non-bankruptcy forum.” Id. at 488.

         43.        As this Court itself stated in In re Abacus Broadcasting Corp., 154 B.R. 682

(Bankr. W.D. Tex. 1993):

         Then there is the issue of forum shopping….How much deference should be
         given to a debtor's concern that it get what it perceives to be a "debtor's judge?"
         Whenever a creditor raises the venue question, none at all. Forum shopping has
         never been favored by federal courts, and courts are quick to discern the evil in all
         its disguises. In bankruptcy, too often the tactic is masked by pious
         pronouncements about the debtor's "right" to select the most advantageous of
         several possible forums, in order to advance the prospects for reorganization.
         That rationale, however, should in the usual instance, be taken with several grains
         of salt. Too many corporations with familiar household names are operating in
         bankruptcy under the name of some obscure subsidiary whose venue happens to
         coincide with either the debtor's or the debtor's lawyers' perception of the most
         favorable judicial forum in which to operate. This tactic is not simply unfair to the
         creditors of these estates. It is also unfair to the judges.

Id., at 686-687.

         44.        See also In re Sherwood Enterprises, Inc., 112 B.R. 165, 169 (Bankr. S.D. Tex.

1989) (Court dismissed bankruptcy case where “the bankruptcy filing had been used as a

litigation tactic in what is essentially a two-party dispute….[u]se of the bankruptcy process as a

litigation tactic . . . constitute[ed] a lack of good faith in filing which warrants dismissal.”); In re

First Financial Enterprises, Inc., 99 B.R. 751, 754 (Bankr. W.D. Tex. 1989) (“Abstention is

appropriate ‘in a case in which an attempt is made to circumvent the Bankruptcy Code by doing

indirectly what cannot be done directly, such as . . . the use of a [bankruptcy] case purely as a

litigation strategy.’”); In re Forest Hill Funeral Home & Mem. Park - East, LLC, 364 B.R. 808,

810 (Bankr. E.D. Okla. 2007) (where debtor had engaged in pre-petition misconduct and filed

case to prevent state proceedings, dismissal and abstention were appropriate).

         45.        Closely related to issues of abstention are matters of permissive transfers of venue


                                                     15
4841-8519-9784v.3
19-13895-jlg             Doc 108    Filed 10/18/19 Entered 10/18/19 11:25:17              Main Document
                                                Pg 16 of 28



of bankruptcy cases. Even where venue is proper, a court may nevertheless transfer a case, "in

the interest of justice or for convenience of the parties." 28 U.S.C. § 1412. See also Fed. R.

Bankr. P. 1014(a)(1); In re Innovative Commc'n Co., LLC, 358 B.R. 120, 127-28 (Bankr. D. Del.

2006) (where the U.S. Virgin Islands has a public interest in the case, and the debtor's creditors,

regulators, employees, shareholders, operating subsidiaries, principal place of business, and

assets are located in the Virgin Islands, the case should be transferred from Delaware despite the

debtor's incorporation in Delaware).

         46.        “The ‘interest of justice’ component of § 1412 is a broad and flexible standard

applied on a case-by-case basis. It contemplates a consideration of whether transferring venue

would promote the efficient administration of the bankruptcy estate, judicial economy,

timeliness, and fairness....” In re Manville Forest Products Corp., 896 F.2d 1384, 1391 (2d. Cir.

1990). In consideration of the second clause of this statute – the convenience of the parties –

courts typically engage in a factor-based analysis that contemplates:

                    a.       The proximity of creditors of every kind to the Court;

                    b.       The proximity of the bankrupt (debtor) to the Court;

                    c.       The proximity of the witnesses and proof necessary to the administration of the
                             estate and availability of subpoena power for unwilling witnesses;

                    d.       The location of the assets;

                    e.       The enforceability of judgments and economic administration of the estate;

                    f.       The ability to receive a fair trial;

                    g.       The state's interest in having local controversies decided within its borders, by
                             those familiar with its law; and

                    h.       The necessity for ancillary administration if bankruptcy [liquidation] should
                             result.




                                                           16
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17                Main Document
                                             Pg 17 of 28


See In re LaGuardia Associates, L.P., 316 B.R. 832, 837 (Bankr. E.D. Pa. 2004) (citations omitted);

Matter of Continental Airlines, Inc., 133 B.R. 585, 587-88 (Bankr. D. Del. 1991) (simultaneously

addressing interests of justice and convenience of the parties as related considerations).

B.       The Circumstances of this Case Clearly Demonstrate it Was Filed as a Litigation Tactic

         47.        The foregoing background should make it painfully obvious that this Bankruptcy

Case is no more than a litigation strategy in what equates to a two-party dispute between the two

sides of the Genger family. The dispute has been ongoing for more than ten (10) years, during

which numerous cases and disputes asserted by the Genger family parties have been resolved by

at least seven (7) different courts, five of them presiding in New York over New York law: the

Supreme Court of New York, New York Surrogate’s Court, New York Appellate Division, the

Southern District of New York, and the Second Circuit Court of Appeals.

         48.        The timing of the case demonstrates that it was initiated specifically in order to

protect insider transferees from an impending determination by the Southern District of New

York as to their obligations to surrender proceeds of the 2013 Settlement. The Trust recognizes

that it is exceedingly common that a litigation exigency faced by a potential debtor often

precipitates the filing of a voluntary bankruptcy petition. However, it is simply and flatly

outrageous that the Debtor would file such a case solely in order to alleviate an exigency faced

only by fraudulent transferees of the estate.

         49.        The results of these prior proceedings also clearly demonstrate forum shopping

efforts by the Debtor. Therein, Sagi and Dalia have successfully obtained judgments against the

Debtor and her father for millions in domestic support and interrelated – if not integrated –

obligations, as well as multiple rulings providing them access to critical discoverable information

which the Debtor’s cohorts have vehemently opposed in order to conceal their fraudulent

schemes. In contrast, the Debtor’s and her father’s affirmative claims before these courts,
                                                     17
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17          Main Document
                                             Pg 18 of 28



including but not limited to repeated claims seeking to wrest control over the Trust, have

consistently imploded in the face of strenuous rejections by the presiding courts.

         50.        There can be no doubt this case was NOT filed in order to address any genuine

financial distress. While the Debtor contends that she live in Texas, there is at least no dispute

that she spends substantial of her time traveling internationally to and from Israel. She owns one

half of a luxury penthouse condominium located at the top of the “W” Hotel in downtown

Austin. Bankruptcy Schedule A/B [Docket No. 20], at No. 1.1. In 2013, she settled her claims

to beneficial interests in her Trust’s ownership of what proved to be $32.3 million in proceeds

that have simply evaporated in the hands of her attorneys, her husband, father and his business

partners. Her husband is, upon information and belief, extremely wealthy.         Upon information

and belief, the Debtor and her husband, including through additional trusts, beneficially own

multiple homes in New York, New Jersey, Florida, Texas, and Israel. See Genger v. Genger,

Civil Action No. 1:19-mc-00366-LY (W.D. Tex.), Docket No. 11 (pp. 5-6).

         51.        The Debtor discloses that within the past four (4) years preceding the Petition

Date, she held interests in at least ten (10) different investment funds, real estate funds, and other

businesses, but only held interests in two such entities as of the Petition Date (both of which she

lists as valueless). Bankruptcy Schedule A/B, at No. 19; Statement of Financial Affairs [Docket

No. 20], at No. 27. These too, have evaporated. She discloses that she transferred her interests

in two of these entities to another family trust, but what happened with her interests in the others

is not disclosed. Statement of Financial Affairs, at No. 19. Critically, other than her insiders,

family members and their related entities, the Debtor has no pre-petition debt, save for a $750

claim allegedly held by a bonding company.            She obviously can afford to pay her debts

generally, having paid $75,000.00 to her bankruptcy counsel for a Chapter 7 bankruptcy filing.

Statement of Financial Affairs [Docket No. 20], at No. 16.
                                              18
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                             Pg 19 of 28



         52.        Here, In re 801 S. Wells St. Ltd. Pshp., 192 B.R. 718 (Bankr. N.D. Ill. 1996) is

instructive. As in the case at bar, the Court there addressed a debtor who had no bona fide non-

insider debt, and instead, the bankruptcy was the result of litigation contested among insiders of

the debtor over the sole property at issue in the bankruptcy but over which the debtor and her

estate could have no interest. Id., at 425. That case was dismissed pursuant to principals of

abstention and so too should this one be (if not transferred).

         53.        After the Motion was filed Sagi discovered that the Debtor apparently maintains

an undisclosed bank account in her own name that exists in Israel, and informed the Debtor’s

counsel on or about September 17, 2019. In response, the Debtor commenced litigation in Israel

seeking to pressure the investigator who discovered this information. That litigation complaint

refers to the Debtor’s account at Bank Hapoalim.

C.       The Chapter 7 Trustee’s Proposed Settlement Agreement Further Confirms That
         This Case was Commenced for an Improper Purpose

         54.        As noted above, when the Motion was filed, the movant did not have the benefit

of the Chapter 7 Trustee’s subsequent 9019 Motion and proposed Settlement Agreement.

         55.        The terms of the proposed agreement further confirm that the Bankruptcy Case

was commenced in bad faith as a forum-shopping effort. As cited above, it requires the Chapter 7

Trustee to do whatever is necessary to remove and transfer to this Court three proceedings

pending in New York state court, two of which were commenced in 2008, another in 2009, and

one of which is the fully and finally Dismissed Action. 100% of the claims and causes of action

asserted by the parties in these litigation disputes arise under state law.

         56.        To the extent not dismissed, mandatory abstention would apply to any such effort.

28 U.S.C. § 1334(c)(2) provides that:

         Upon timely motion of a party in a proceeding based upon a State law claim or
         State law cause of action, related to a case under title 11 but not arising under title
                                                   19
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17           Main Document
                                             Pg 20 of 28



         11 or arising in a case under title 11, with respect to which an action could not
         have been commenced in a court of the United States absent jurisdiction under
         this section, the district court shall abstain from hearing such proceeding if an
         action is commenced, and can be timely adjudicated, in a State forum of
         appropriate jurisdiction.”

28 U.S.C. § 1334(c)(2)

         57.        The Fifth Circuit has interpreted this statute to require five (5) elements: (i) a

timely motion for mandatory abstention; (ii) the claim has no independent basis for federal

jurisdiction, other than § 1334(b); (iii) the claim is a non-core proceeding; (iv) an action has been

started in state court; and (v) the action could be adjudicated timely in state court." Cadle Co. v.

Moore (In re Moore), 739 F.3d 724, 726, (5th Cir. 2014).

         58.        All five elements would be satisfied as to each of these three cases, thus

demonstrating that the intention behind the Settlement Agreement is improper.

         59.        The first listed matter, In the matter of the Application of Orly Genger, as a

person interested, for the removal of Dalia Genger as Trustee of the Orly Genger 1993 Trust,

New York County Surrogate’s Court File No. 0017/2008 (Anderson, J.) (the “First Surrogate

Court Case”), is an action that is wholly based on the Debtor’s status as a beneficiary of the Trust

and in which the estate can have no potential interest whatsoever.

         60.        As is obvious from the very title and caption of this action, it concerns the

Debtor’s request as beneficiary of the Trust, to remove Dalia, as the then-Trust Trustee. A

review of the Debtor’s operative Third Amended Petition in the First Surrogate Court Case

(“Third Petition”) confirms this. A true and correct copy of the Debtor’s Third Petition is

attached hereto as Exhibit “G” and incorporated herein by reference.

         61.        The Third Petition, expressly proceeds in the Debtor’s capacity as beneficiary of

the Trust, and expressly pleads for relief the removal of Dalia as trustee and the appointment of a

proposed replacement trustee. See Third Petition, at pp. 1, 31.
                                               20
4841-8519-9784v.3
19-13895-jlg         Doc 108      Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                              Pg 21 of 28



         62.        Sometimes referred to as the “spendthrift trust exclusion”, section 541(c)(2) of the

Bankruptcy Code excepts from property of the estate a debtor’s beneficial interests in a trust that

contains valid spendthrift provisions restricting the transfer of interests. “The United States

Supreme Court has ruled that in accordance with the plain meaning of § 541(c)(2), property is

excluded from the estate when 1) debtor has a beneficial interest in a trust, 2) there is restriction

on the transfer of such interest, and 3) the restriction is enforceable under applicable

nonbankruptcy law.” Colish v. United States (In re Colish), 289 B.R. 523, 539 (Bankr. E.D.N.Y.

2002) (citing and quoting Patterson v. Shumate, 504 U.S. 753, 757-758, 119 L. Ed. 2d 519, 112

S. Ct. 2242, (1992)). See also Traina v. Sewell (In re Sewell), 180 F.3d 707, 709, (5th Cir. 1999)

(Debtor’s beneficial interest in ERISA plan containing spendthrift provision is exempted from

property of the estate under section 541(c)(2)).

         63.        As indicated by the Trustee Affirmation Ruling, the Trust is a valid spendthrift

trust under New York law. See also In re Hilsen, 405 B.R. 49, 55-56 (Bankr. E.D.N.Y. 2009)

(Also stating that, “Under New York law, ‘all express trusts are presumed to be spendthrift

unless the settlor expressly provides otherwise.’”).

         64.        As a result, the Chapter 7 Trustee should know that he has no right, basis or

ability, nor any valid interest or purpose, in attempting to take control over this claim. It is not

an asset of the estate and cannot benefit the estate.           This is also true with respect to the

underlying 2013 Settlement, and its proceeds, which is really what this bankruptcy case and the

parties’ disputes are all about. As discussed above, the plain language of that settlement and the

record of the litigation proceedings that produced it lead to the unavoidable that the Debtor’s

estate has no interest in the proceeds of the settlement. That settlement either compromised the

Trust’s interests in TRI, and/or it compromised the Debtor’s beneficial interests therein.


                                                     21
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17        Main Document
                                             Pg 22 of 28



However, under section 541(c)(2), this is a distinction without a difference as the corpus of the

Trust, and the Debtor’s beneficial interests in property held by the Trust, are beyond the reach of

the estate and its creditors.

         65.        Mandatory abstention would clearly apply here. The first element of a timely

motion is not at issue, given that removal and transfer to this Court have not yet occurred. There

is no basis for federal jurisdiction other than section 1334 because the claim to remove Dalia, as

Trust Trustee expressly proceeds under the New York Surrogate Court’s Procedure Act § 711,

no federal law is cited, and the Debtor expressly pled herself as a domiciliary of New York, so

diversity jurisdiction cannot apply. See Third Petition, at ¶¶ 1, 4.

         66.        A claim for removal of the Trust’s trustee cannot be a core proceeding because

the Debtor’s beneficial interest therein is not property of the estate and the Trust has filed no

claim against the estate the adjudication of which would require the resolution of this claim. No

provision of 28 U.S.C. § 157 is triggered. In addition, while the proceeding has been pending for

some time, the history of the litigation reveals numerous decisions by the Court disposing of

multiple claims asserted by the parties. Critically, even were all of the foregoing not compelling,

this proceeding is also moot because Dalia is no longer Trust Trustee. Even were Dalia still the

Trustee Trustee, the factual bases pled under the Third Petition are the exact same allegations as

resulted in a take-nothing judgment in the Dismissed Action, and therefore, this proceeding is

precluded by doctrines of res judicata and collateral estoppel. Cf. Exhs. D and H. See also

Brown v. Felsen, 442 U.S. 127, 131, 99 S.Ct. 2205, 60 L.Ed.2d. 767 (1979); State Farm Fire and

Cas. Co. v. Fullerton, 118 F.3d 374, 377 (5th Cir. 1997).

D.       If Not Dismissed This Case Should Be Transferred to the Southern District of New York

         67.        The Chapter 7 Trustee’s lamentable attempt to take custody of claims that have

been finally resolved, are excluded from the estate under section 541(c)(2), and which duplicate
                                               22
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17            Main Document
                                             Pg 23 of 28



prior claims that have been adjudicated and dismissed by these New York Courts also further

underscores the propriety of transferring this case to the Southern District of New York, which

has a close nexus to the parties’ copious prior and pending litigation claims. Indeed that Court

has presided over and continues to preside over substantially related disputes.

         68.        As cited above, one of the factors considered under permissive transfers of venue

is “the state's interest in having local controversies decided within its borders, by those familiar

with its law.” Here, those interests have already acutely arisen. Were the Chapter 7 Trustee

possessed of greater familiarity with controlling New York law, and had hew had greater access

to the parties, New York Courts and their records, he might not have made the egregious

missteps he committed attempting to revive the Dismissed Action (in which the estate has no

interest), at the invitation of the Debtor and her fraud conspirators.          These same types of

considerations underlie section 321 of the Bankruptcy Code, which requires that a chapter 7

trustee reside or have an office in the district in which the chapter 7 case is pending, or an

adjacent judicial district. 11 U.S.C. § 321. See also In re Oklahoma City Associates, 98 B.R.

194, 199 (Bankr. E.D. Pa. 1989) ("The administration of the estate is likely to be most

economically conducted where it is in close proximity to the principal asset and witnesses

(including creditors)”). Here, as confirmed by the Settlement Agreement, the primary asset to

which this case is directed, is comprised of substantial litigation pending in New York.

         69.        In fact, all of the factors considered by the Courts weigh in favor of transferring

this case to the Southern District of New York, due to the close nexus that this case bears to the

Genger family’s litigation disputes, of which this case comprises a mere part. Most of that prior

and pending litigation exists in New York (the rest in Delaware). It is undisputed that the

Genger family and their related entities are extremely familiar with New York and its courts,


                                                    23
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17           Main Document
                                             Pg 24 of 28



having long resided or been domiciled in New York, and litigated there for decades. The Debtor

and her husband have interests in homes in New York and New Jersey. Therefore, the primary

asserts, the parties and the witnesses, are all located in, or have a close nexus with and

demonstrated ability to transact business and litigate in, New York. As to the enforceability of

judgments and the possibility of liquidation, from the perspective of bankruptcy and nationwide

jurisdiction, there is little difference between this Court and the Southern District of New York,

but what difference there is weighs in favor of New York, which has a much closer nexus to the

parties, the witnesses, the primary litigation assets, and the historical transactions.

         70.        As to those litigation “assets”, the remaining listed matter under the Chapter 7

Trustee’s proposed Settlement Agreement, In the Matter of the Petition of Dalia Genger, as

Trustee of the Orly Genger 1993 Trust, Created by Trust Agreement Dated December 13, 1993

between Arie Genger, as Grantor, and Lawrence M. Small and Sash A. Spencer, as Trustees, to

Turnover Property of the Orly Genger 1993 Trust, New York County Surrogate’s Court File No.

0017/2008 (Anderson, J.) is an entirely state law matter consolidated with the First Surrogate

Court Case (the “Surrogate Court Turnover Claims”), and is asserted by the Trust against the

Debtor and her fraudulent transferee insiders for the turnover of the 2013 Settlement proceeds

which belong to the Trust.

         71.        The Trust has not sought to prosecute these claims against the Debtor

individually, on a post-petition basis, or to file any proof of claim in the Bankruptcy Case on

account of same. Yet, the Trust does have the right to sever its claims against the Debtor and to

proceed presently against nondebtors. Accordingly, this provision in the Settlement Agreement

is intended to benefit nondebtors.

         72.        Mandatory abstention plainly applies to this proceeding exactly the same as it


                                                   24
4841-8519-9784v.3
19-13895-jlg         Doc 108     Filed 10/18/19 Entered 10/18/19 11:25:17           Main Document
                                             Pg 25 of 28



applies in the First Surrogate Court Case. It is an entirely state law matter, not yet removed to

this Court, in which diversity jurisdiction does not exist and as to which the Trust has filed no

claim in this case. The Surrogate’s Court, which has already resolved multiple Genger family

disputes and has thereby also developed substantial familiarity with the parties and their disputes,

can clearly adjudicate this matter within a reasonable time. Finally, this is a chapter 7 case in

which timing of administration is a minor consideration. IO at Tech Ridge LP v. Hartford Fire

Ins. Co. (In re IO at Tech Ridge LP), 2018 Bankr. LEXIS 1323 (Bankr. W.D. Tex. 2018)

(explaining that this element, “…is not difficult to meet. According to some courts, the issue is

not which court can adjudicate the action faster; but whether the state court can dispose of the

action timely.”).

         73.        Even were that not the case, the probate exception to federal jurisdiction renders

improper any effort to place before this Court the liquidation of any Trust claim against the

Debtor for the turnover of trust property. Mercer v. Bank of New York Mellon, N.A., 609

Fed.Appx. 677 (2015) (where New York Surrogate’s [probate] Court had taken supervisory

custody over the administration of a trust, causes of action sought in federal court by

beneficiaries of against trustees for breach of fiduciary duty and breach of contract, were

properly dismissed); Janvey v. Hamric, 2015 U.S. Dist. LEXIS 193158, *20 (N.D. Tex. 2015)

(where request for turnover implicated res subject to the probate exception, court denied same).

         74.        Of course, even if mandatory abstention and the probate exception did not apply,

this Court should abstain from adjudicating any of these state law proceedings in this Chapter 7

case. The analysis of the specific, permissive abstention factors can be left for another day, if

necessary – including in the Trust’s formal objection to the 9019 Motion and Settlement

Agreement, as to which the Trust reserves all rights. For now, as this Court stated in IO at Tech


                                                    25
4841-8519-9784v.3
19-13895-jlg         Doc 108      Filed 10/18/19 Entered 10/18/19 11:25:17              Main Document
                                              Pg 26 of 28



Ridge:

         In reading the statute, it is apparent that Congress believed that state court matters
         generally belong in state court unless a strong federal interest suggests
         otherwise….This suit is a state court matter as there is no independent basis for
         federal jurisdiction. So what is the strong federal interest?....The right question is:
         Must the lawsuit be tried in bankruptcy court to resolve the bankruptcy case? The
         answer would be yes, if a plan could not be confirmed absent resolution of the
         lawsuit. But here the answer is no….that suit can be pursued in state court in the
         ordinary course of the litigation process…by a chapter 7 trustee.

Id., at *8-9, *16-17.

         75.        Here, given that this case was filed as a chapter 7 case, this consideration has little

weight. Indeed, the District Court for the Southern District of New York has already opined that

these disputes belong in New York state court. Glenclova Inv. Co., 874 F.Supp.2d. at 314 (“The

Court…strongly suggests that the parties agree to litigate their claims in the New York Supreme

Court.”).

                                          IV.     CONCLUSION

         WHEREFORE, PREMISES CONSIDERED, Michael Oldner, Trustee of the Orly

Genger 1993 Trust, hereby, respectfully joins for all purposes in the request by Sagi Genger for

entry of an Order dismissing the Debtor’s case with a two-year refiling bar or, in the alternative,

transferring the case to the United States Bankruptcy Court for the Southern District of New

York.

         Dated: October 18, 2019

                                                           Respectfully submitted,




                                                      26
4841-8519-9784v.3
19-13895-jlg        Doc 108   Filed 10/18/19 Entered 10/18/19 11:25:17           Main Document
                                          Pg 27 of 28



                                                     MUNSCH HARDT KOPF & HARR, P.C.

                                                     By: /s/ Jay H. Ong
                                                         Jay H. Ong, Esq.
                                                         Texas Bar No. 24028756
                                                         Colorado Tower
                                                         303 Colorado Street, Suite 2600
                                                         500 N. Akard Street, Suite 3800
                                                         Austin, Texas 78701
                                                         Telephone: (512) 391-6100
                                                         Facsimile: (512) 391-6149
                                                     ATTORNEYS      FOR  MICHAEL
                                                     OLDNER, TRUSTEE OF THE ORLY
                                                     GENGER 1993 TRUST



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of October, 2019, I personally caused to be served a
true and correct copy of the above and foregoing document, by electronically filing it with the
Court using the Court’s CM/ECF system, which sent notification to all parties of interest
receiving notice in this case through the CM/ECF system, and upon the party shown on the
attached service matrix, via first class U.S. mail.




                                                            /s/ Jay H. Ong
                                                            Jay H. Ong




                                                27
4841-8519-9784v.3
              19-13895-jlg       Doc 108   Filed 10/18/19 Entered 10/18/19 11:25:17   Main Document
                                                       Pg 28 of 28
                                                     SERVICE LIST




                                                                                       ARIE GENGER
      U.S. BANKRUPTCY COURT                          ARIE GENGER                C/O DEBORAH D. WILLIAMSON
     903 SAN JACINTO, SUITE 322               19111 COLLINS AVE., APT 706         DYKEMA GOSSETT PLLC
           AUSTIN, TX 78701                      SUNNY ISLES, FL 33160           112 EAST PECAN ST., #1800
                                                                                   SAN ANTONIO, TX 78205

                                                                                           IRS
                                                   ERIC HERSCHMANN
         ERIC HERSCHMANN                                                         CENTRALIZED INSOLVENCY
                                                C/O RAYMOND BATTAGLIA
      210 LAVACA ST., UNIT 1903                                                        OPERATIONS
                                                  66 GRANBURG CIRCLE
           AUSTIN, TX 78701                                                            PO BOX 7346
                                                 SAN ANTONIO, TX 78218
                                                                                  PHILADELPHIA, PA 19101

                                                                                        SAGI GENGER
                                                     SAGI GENGER
    KASOWITZ, BENSON, TORRES                                                      C/O SABRINA STREUSAND
                                                C/O JOHN DELLAPORTAS
       ATTN: DANIEL BENSON                                                     STREUSAND LANDON OZBURN &
                                                 EMMT MARVIN & MARTIN
    1633 BROADWAY, 21ST FLOOR                                                            LEMMON LLP
                                               120 BROADWAY 32ND FLOOR
        NEW YORK, NY 10019                                                       1801 S. MOPAC EXPWY #320
                                                  NEW YORK, NY 10271
                                                                                      AUSTIN, TX 78746

                                                                                        ERIC TAUBE
                                              ZEICHNER ELLMAN & KRAUSE
           U.S. TRUSTEE                                                          WALLER LANSDEN DORTCH &
                                             1211 AVENUE OF THE AMERICAS
     903 SAN JACINTO, SUITE 230                                                         DAVIS, LLP
                                                      40TH FLOOR
          AUSTIN, TX 78701                                                      100 CONGRESS AVE., STE 1800
                                                  NEW YORK, NY 10036
                                                                                      AUSTIN, TX 78701

                                                                                       ERIC J. TAUBE
            ORLY GENGER                              RON SATIJA                 WWALLER LANSDEN DORTCH &
      210 LAVACA ST., UNIT 1903                     PO BOX 660208                       DAVIS, LLP
           AUSTIN, TX 78701                        AUSTIN, TX 78766            100 CONGRESS AVE., SUITE 1800
                                                                                      AUSTIN, TX 78701




4837-3971-3186v.1 018606.00001
